DETAILED ACTION
This Office Action is in response to Applicant’s application 17/014,574 filed on September 8, 2020 in which claims 1 to 8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on September 8, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 17, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 5 which depends upon claim 1 and which recites “the dimensional change characteristic corresponding to temperature change of the warpage suppressing member exhibits the same tendency as the dimensional change characteristic corresponding to temperature change of the polarizing plate”; Examiner notes that Application specification at [0035] of PGPUB 2021/0135134 recites:
[0035] In the example embodiment, the warpage suppressing member 16 may be provided on the back surface 11B of the substrate 11 with the reinforcing member 14 and the heat equalizing member 15 interposed therebetween. The warpage suppressing member 16 has a dimensional change characteristic of the same tendency as the dimensional change characteristic of the polarizing plate 13. For example, if the polarizing plate 13 swells with expected temperature change, the warpage suppressing member 16 may swell. If the polarizing plate 13 shrinks with expected temperature change, the warpage suppressing member 16 may shrink. In other words, the same tendency of dimensional change characteristics refers to the same sign (swell or shrinkage) of dimensional change corresponding to expected temperature change. This makes it possible to cancel at least a portion of warping stress of the polarizing plate 13 to be applied to the substrate 11. Thus, even if the polarizing plate 13 provided on the front surface 11F side of the substrate 11 warps, it is possible to suppress warpage of the substrate 11 due to the warpage of the polarizing plate 13. This will be described in detail later.
Examiner understands that Applicant is defining, in the specification, ‘same tendency as the dimensional change characteristic’ as the same sign, positive or negative, of the dimensional change corresponding toe expected temperature changes.  In simple terms, the TCE of the polarization plate and the TCE of the warping suppression member have the same sign.  Yet claim 1 requires that polarization plate has a predetermined dimensional change characteristic corresponding to environmental change and the warpage suppressing member has a dimensional change characteristic of a same tendency of the suppressing member.  It appears to Examiner that to the extent Applicant has defined the dimensional change characteristic as the sign of the TCE, that claim 5 does not further limit this subject matter because it merely supplies the definition from the specification.  If it is determined that Applicant has not set forth a definition of dimensional change characteristic, Examiner takes the position that claims 1-8 are rejected pursuant to 35 U.S.C. 112(a) as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an ‘environmental change’ of temperature with a dimensional change characteristic, TCE it does not reasonably provide enablement for any other environmental change or dimensional change characteristic.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.  In the instance case, Examiner concludes that undue experimentation would be necessary based upon the following;
The breadth of the claim is vast in that the scope addresses any environmental change, e.g. at least temperature, pressure, any radiation fluence and energy.  Likewise the ‘dimensional change characteristic’ would include an x, y or z dimension but also material properties such as elastic modulus, inelastic modulus, Poisson’s ratio, density, internal stress (e.g. memory metals) because each of these influences and defines a dimensional change characteristic, i.e. material hardness, (e.g. indentation resistance, material shape, e.g. memory metals, changes in volumetric density with pressure. The nature of the invention is a stress management system to mitigate distortion in a polarizing plate due to changes in any environmental condition.  The state of the art is modest.  The use of memory alloys for stress management has been reported, see U.S. 2019/0189971 (Sun) at [0008-11].  Examiner finds no other references that configure dimensional change characteristics with respect to pressure or radiation. The level of skill in the art is a product or reliability engineer with 3-5 years of HVM industrial experience.  The level of predictability is nil.  Examiner is not aware of any generalized theory that predicts dimensional change characteristics as a function of temperature, pressure, radiation, stress, strain or impacts for example.  Examiner understands dimensional change characteristic are derived from empirical and experimental observations for a particular environment change.  The amount of guidance provided by inventor is limited to the TCE for various organic polymers.  Working examples are not of record.  Because the scope of the claims includes any dimensional change characteristic that is modulated by any environmental condition, because there is no generalized understanding of the response of material dimensions to at least temperature, pressure and radiation, Examiner concludes that undue experimentation would be required to make the scope of claim 1.
The subject matter of claims 2-4 and 6-8 does not change the analysis regarding the scope of enablement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites ‘a same tendency’ for which the specification does not provide a standard for measuring tendency.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as ‘same tendency’ has no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 1 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 2-8 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 2 which recites ‘warpage suppressing member has a configuration that is same as a configuration of the polarizing plate’, Examiner understands from claim 1, that the suppressing member is configured, i.e. specifically design not just capable, to cancel at least of a warping stress of the polarizing plate.  So if each part has the same ‘configuration’, what does that mean?  Does that results in reducing warpage.  For example if both parts have a TCE of 6 ppm, how does this result in canceling at least a portion of the warpage, without more?
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893